        Case 1:18-cr-00487-KPF Document 77 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              18 Cr. 487 (KPF)

BRENT BORLAND,                                           ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant Borland’s sentencing submissions

regarding the calculation of loss amount pursuant to the United States

Sentencing Guidelines (see Dkt. #47, 56, 71, 76), as well as the Government’s

responses (see Dkt. #55, 73). The parties are hereby ORDERED to appear for a

videoconference on August 4, 2020 at 2:00 p.m.

      The conference will proceed via videoconference, with audio access as

follows: Dial-in: (917) 933-2166; Conference ID: 125325744. The Court will

provide instructions for accessing the conference for video participants

separately.

      SO ORDERED.

Dated: July 21, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
